The defendants' petition for certification for appeal from the Appellate Court, 168 Conn.App. 354, 147 A.3d 1083 (2016), is granted, limited to the following issues:*385"1. Did the Appellate Court properly reverse the trial court's grant of the defendants' motion for summary judgment on the basis of its determination that a genuine issue of material fact existed with respect to the availability of the savings statute, General Statutes § 52-593a ?"2. Did the Appellate Court properly conclude that § 52-593a is available to save a cause of action despite the failure of the serving officer to endorse on the officer's return the date of delivery of the process to such officer pursuant to § 52-593a(b) ?"